Exhibit 99.1 Digimarc Reports Second Quarter 2017 Financial Results Beaverton, Ore. — July 26, 2017 — Digimarc Corporation (NASDAQ: DMRC), the inventor of the Digimarc Discover® platform featuring the Digimarc Barcode for automatically identifying and interacting with virtually any media, reported financial results for the second quarter ended June 30, 2017. Second Quarter 2017 Financial Results Revenue for the second quarter of 2017 totaled $5.6 million compared to $5.5 million in the same quarter a year-ago. Operating expenses for the second quarter of 2017 totaled $10.5 million compared to $8.7 million in the second quarter of 2016. The increase was primarily due to higher investment in sales, marketing, and engineering as the company continues to address important opportunities in market development and delivery of Digimarc Discover and Digimarc Barcode. Operating loss for the second quarter of 2017 totaled $7.1 million compared to an operating loss of $5.3 million in the same quarter a year-ago. The higher operating loss was due to higher operating expenses. Net loss for the second quarter of 2017 totaled $6.9 million or $(0.68) per diluted share, compared to a net loss of $5.3 million or $(0.62) per diluted share in the second quarter of 2016. At quarter-end, cash, cash equivalents and marketable securities totaled $67.8 million, compared to $56.2 million at March 31, 2017. The increase was due to $17.7 million of net proceeds from the sale of common stock in a registered direct offering completed during the quarter. Conference Call
